FARRELL, Associate Judge,
concurring:
After concluding that the Honda was not within the reach of Rule 16, the trial judge went on to state (as an apparent “in any event”) that “the government did set in motion the proper procedures to preserve this *39car,” thereby presumably satisfying any duty of preservation it had under the rule. The government relies on this statement in its brief and can be expected to make a similar argument on remand. But the trial- judge did not call for any testimony by police representatives about the security procedures at the vehicle impoundment lot, in a case where a car of conceded evidentiary value had disappeared unaccountably from the lot. At least minimal such testimony about whether “the proper procedures to preserve” impounded vehicles actually are followed would seem necessary before a judge can say that the non-preservation of the car here stemmed from an objectively “good faith loss,” Cotton v. United States, 388 A.2d 865, 869 (D.C.1978), allowing the judge to dispense with sanctions. The court’s opinion certainly does not preclude such testimony.